DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 10 January 2022. 
Claims 1, 6, 10, 12, 13, 17, 18, and 21 were amended. Claims 1-21 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on 10 January 2022, 10 November 2021, 1 November 2021, and 14 October 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Haft et al. (US 2007/0168329 A1) in view of Rouhani (WO 2017/176356 A2). 

Regarding Claim 1, 12, and 13: Haft discloses a method for providing local approximations of query results, comprising: storing the model of the neural network (The statistical model 121 is stored in the second memory unit 118 (step 202). See at least [0086]), wherein the neural network is configured to generate a prediction in response to a user query received by the local machine (The server computer 102 queries the statistical model 121 in accordance with the SQL database query 302, that is to say it searches the statistical model 121 by using SQL database query 302. See at least [0090]. Also: a statistical model is to be understood as any model that represents (exactly or approximately) all the statistical connections or the common frequency distribution of the data in a database, for example a Bayesian (or causal) network, a Markov network or generally a graphical probabilistic model, a latent variable model, a statistical clustering model or a trained artificial neural network. See at least [0024]. Also: If a user of the client computer 101 would like to obtain information from the database 103, an SQL query is input into the client computer 101 (step 203). See at least [0087]). Additionally, Haft discloses a non-transitory computer readable medium (memory unit 117. See at least [0075]. Also: The programs that are carried out by the processor unit 116 are stored in the first memory unit 117. See at least [0076]), and processing circuitry and memory, the memory containing instructions (processor unit 116 … memory unit 
	Haft does not appear to disclose querying a primary neural network with at least one test query, wherein the at least one test query includes a real test result derived from executing the at least one training query on a data set; receiving from the primary neural network a predicted test result in response to the at least one test query; sending, based on the predicted test result, a model of the primary  neural network to a local machine; storing the model of the primary neural network on the local machine as a local neural network. 
	Rouhani teaches inputting a primary neural network with at least one test input, wherein the at least one test input includes a real test result; receiving from the primary neural network a predicted test result in response to the at least one test input (the operations coordinator 214 may train a global machine learning model by least implementing the plurality of pairs of send threads and receive threads. Referring again to FIG. 3B, the operations coordinator 214 may train the global neural network 150 by at least running the first receive thread 312, the second receive thread 314, the first send thread 322, the second send thread 324, and/or the main thread 340. … when the operations coordinator 214 determines that the global neural network 150 has achieved convergence (e.g., error function reached a minima) and/or when the operations coordinator 214 determines that the global neural network 150 has been subject to a threshold number of training iterations (e.g., epochs). See at least [0085]. Also: FIG. IB depicts a topology diagram illustrating a global machine learning model, in accordance with some example embodiments. Referring to FIGS. 1A-B, the global machine learning engine 110 may implement a neural network (e.g., a convolutional neural network) such as, for example, a global neural network 150. As shown in FIG. IB, the global neural network 150 may include a plurality of neurons that are interconnected by a plurality of edges. Each of the plurality of neurons may be associated with one or more parameters (e.g., weight, bias, and/or the like) that may be adjusted (e.g., during training of the global neural network 150) to minimize an error (e.g., difference relative to a ground truth) in an output of the global neural network 150. See at least [0048]) and sending, based on the predicted test result, a model of the primary neural network to a local machine; and storing the model of the primary neural network on the local machine as a local neural network, wherein the local neural network is configured to generate an inference in response to a input received by the local machine (executing the plurality of local machine learning models deployed at the client device. See at least [0040]. Also: the machine learning controller 130 may partition the global machine learning model based at least on the resource constraints (e.g., memory, processor, bandwidth, and/or the like) of the first client device 140. For instance, in some example embodiments, the machine learning controller 130 may determine these resource constraints such that the global machine learning model may be partitioned accordingly. In doing so, the machine learning controller 130 may generate a plurality of local machine learning models that match the resource constraints of the first client device 140 and may therefore be implemented on the first client device 140. See at least [0050]. Also: a plurality of local machine learning models may be trained and/or executed at the client device by at least processing (e.g., forward propagating) data through the local machine learning models. This data may include raw data collected by one or more sensors (e.g., biometric readers, accelerometers, gyroscopes, microphones, cameras) embedded at the client device. See at least [0041]). 
	Haft provides a system which uses a neural network to predict the results of database queries, upon which the claimed invention’s use of a local neural network to process those queries can be seen as an improvement. However, Rouhani demonstrates that the prior art already knew of training a primary neural network, and based on the primary neural network deploying a local neural network to a client device for local neural network processing. One of ordinary skill in the art could have easily applied the techniques of Rouhani with the database querying neural network of Haft. Further, one of ordinary skill in the art would have recognized that such an application of Rouhani would have predictably resulted in an improved system which could process queries at resource constrained client devices (Rouhani, [0044]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Haft and the teachings of Rouhani. 

Regarding Claim 2 and 14: Haft in view of Rouhani teaches the above limitations. As previously noted, Rouhani teaches training the primary neural network (the operations coordinator 214 may train a global machine learning model by least implementing the plurality of pairs of send threads and receive threads. 

Regarding Claim 3 and 15: Haft in view of Rouhani teaches the above limitations. As previously noted, Rouhani teaches providing, to a plurality of input neurons of the primary neural network, a plurality of training inputs and their respective real results (the operations coordinator 214 may train a global machine learning model by least implementing the plurality of pairs of send threads and receive threads. Referring again to FIG. 3B, the operations coordinator 214 may train the global neural network 150 by at least running the first receive thread 312, the second receive thread 314, the first send thread 322, the second send thread 324, and/or the main thread 340. … when the operations coordinator 214 determines that the global neural network 150 has achieved convergence (e.g., error function reached a minima) and/or when the operations coordinator 214 determines that the global neural network 150 has been subject to a threshold number of training iterations (e.g., epochs). See at least [0085]. Also: FIG. IB depicts a topology diagram illustrating a global machine learning model, in accordance with some example embodiments. Referring to FIGS. 1A-B, the global machine learning engine 110 may implement 

Regarding Claim 4 and 16: Haft in view of Rouhani teaches the above limitations. Additionally, Rouhani teaches wherein the primary neural network further includes a plurality of hidden neurons and a plurality of output neurons (the global neural network 150 may include a first neuron 152 that is connected to a second neuron 154 via an edge 156. The plurality of neurons may form the different layers of the global neural network 150 including, for example, an input layer, a convolutional layer, a pooling layer, and/or a fully connected layer. Neurons in a particular layer of the global neural network 150 may be configured to perform a certain function (e.g., convolution, pooling) on data passing through that layer of the global neural network 150. For instance, the first neuron 152 may be in a convolutional layer of the global neural network 150 and may thus be configured to act as a convolutional filter that detects the presence of a certain feature in data passing through the convolutional layer of the global neural network 150. Meanwhile, the second neuron 154 may be in a pooling layer of the global neural network 150 and may be configured to apply a pooling function (e.g., max pool function, average pool function) that subsamples the features detected by at least the first neuron 152. See at least [0049]. Also: See Fig. 1B). The motivation to combine Haft and Rouhani is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 5 and 17: Haft in view of Rouhani teaches the above limitations. Additionally, Rouhani teaches wherein the local machine is a user node (The client device may be a portable platform (e.g., a drone, robot, smartphone, tablet personal computer, wearable device, and/or the like) having limited 

Regarding Claim 8 and 20: Haft in view of Rouhani teaches the above limitations. Additionally, Haft discloses wherein the primary neural network is stored on a server accessible to user nodes over a network (The statistical model 121 is stored in the second memory unit 118 (step 202). See at least [0086]. Also: there are provided in the server computer 102 a processor unit 116, a first memory unit 117, a second memory unit 118 and a database interface 119 that are coupled to one another and to the input/output interface 115 by means of a computer bus 120. See at least [0075]. Also: the statistical model 121 can be implemented and stored in a dedicated computer 601, the computer 601 having an input/output interface 602 by means of which the computer 601 is coupled to the communication network 104. See at least [0111]). 

Regarding Claim 9: Haft in view of Rouhani teaches the above limitations. Additionally, Rouhani teaches wherein the primary neural network includes a number of neurons and layers greater than the local neural network (the global machine learning model may be a first neural network having a plurality of neurons and interconnections while the first local machine learning model may be a second neural network having a subset of the plurality of neurons and interconnections of the first neural network. The first neural network may be partitioned depth first, and the second neural network may include a same number of layers as the first neural network. See at least [0009]. Examiner’s note: The broadest reasonable interpretation of the claimed number includes is a number representing both neurons and layers). The motivation to combine Haft and Rouhani is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 10 and 21: Haft in view of Rouhani teaches the above limitations. Additionally, Haft discloses providing the user query to a primary neural network; generating, in response to the user query, a predicted result by the primary neural network; and sending the predicted result from the primary neural network to a user node (The querying of the statistical model 121 in accordance with the SQL database 

Regarding Claim 11: Haft in view of Rouhani teaches the above limitations. Additionally, Rouhani teaches wherein the test input is a training input (the operations coordinator 214 may train a global machine learning model by least implementing the plurality of pairs of send threads and receive threads. Referring again to FIG. 3B, the operations coordinator 214 may train the global neural network 150 by at least running the first receive thread 312, the second receive thread 314, the first send thread 322, the second send thread 324, and/or the main thread 340. … when the operations coordinator 214 determines that the global neural network 150 has achieved convergence (e.g., error function reached a minima) and/or when the operations coordinator 214 determines that the global neural network 150 has been subject to a threshold number of training iterations (e.g., epochs). See at least [0085]. Also: FIG. IB depicts a topology diagram illustrating a global machine learning model, in accordance with some example embodiments. Referring to FIGS. 1A-B, the global machine learning engine 110 may implement a neural network (e.g., a convolutional neural network) such as, for example, a global neural network 150. As shown in FIG. IB, the global neural network 150 may include a plurality of neurons that are interconnected by a plurality of edges. Each of the plurality of neurons may be associated with one or more parameters (e.g., weight, bias, and/or the like) that may be adjusted (e.g., during training of the global neural network 150) to minimize an error (e.g., difference relative to a ground truth) in an output of the global neural network 150. See at least [0048])

Claims 6, 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haft et al. (US 2007/0168329 A1) in view of Rouhani (WO 2017/176356 A2), and further in view of Chen et al. (US 2015/0100955 A1).

Regarding Claim 6 and 18: Haft in view of Rouhani teaches the above limitations. Haft does not appear to disclose wherein the local neural network further includes a version indicator. However, Chen teaches wherein the client software further includes a version indicator (The specific update procedure by way of full-volume update includes: a client, at the start of its operation, or in a while after such start, sending upgrade query information to a server to check for updates, the upgrade query information including current client version information; the server, after receiving the upgrade query information, determining whether an upgrade is needed by comparing the version numbers of the target version (server version) and the client version, wherein an upgrade is not required if the client version number is higher than or equal to the server version number, otherwise (i.e., if the former is lower than the later) an upgrade is required; the server, when an update is required, sending back to the client the information to be updated along with update information, the update information comprising address information of upgrade files, etc; the client, when receiving the feedbacks sent by the server, and when the user confirms the update, downloading the upgrade files and performing the full-volume installation package as an overwrite installation during the upgrade. This upgrade type of full-volume update requires downloading a complete installation package containing all program files and data files. See at least [0003]). 
	Haft and Rouhani suggests a system which provides local neural networks for query processing to client devices, upon which the claimed invention’s use of version indicators can be seen as an improvement. However, Chen demonstrates that the prior art already knew of associating client software with version indicators to facilitate client software updates. One of ordinary skill in the art could have trivially applied the techniques of Chen to the system to Haft and Rouhani to manage the updating of Haft and Rouhani’s local neural networks. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Haft and the teachings of Rouhani and Chen. 

Regarding Claim 7 and 19: Haft in view of Rouhani teaches the above limitations. As previously noted in combination with Haft, Chen teaches sending the local machine an update client software in response to receiving from the local machine a version indicator of the client software that is lower than a version indicator of the server software (The specific update procedure by way of full-volume update includes: a 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the Office Action dated 14 October 2021. 
	
Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 10, 17, and 21: Applicants have amended each of the rejected claims to correct the inadvertent failures. 
Examiner’s Response: Applicant's arguments filed 10 January 2022 have been fully considered and they resolve the identified issues. The rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 103 Rejections of claims 1-5, 8-17, 20, and 21: The local neural networks of Rouhani are partitions formed from the global neural network that are locally trained. As such, they are not a model of a primary neural network that is based on a predicted test result. More  
Examiner’s Response: Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive. Examiner notes that the specification does not define the term “local neural network” or “model of the primary neural network.” The broadest reasonable interpretation of “local neural network” includes any neural network stored locally on a device. The broadest reasonable interpretation of “model of the primary neural network” includes any representation of the primary neural network. The BRI does not require any diminishment of the “model” for it to constitute a “model”. A complete set of Rouhani’s local neural networks would read on both of these terms. Further, the set of Rouhani’s local neural networks configured to operate sequentially within the constraints of the device unambiguously read on a “model of the primary neural network”, as they represent a reformulation of the primary neural network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-01-26